IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00040-CR

THE STATE OF TEXAS,
                                                               Appellant
v.

ALBERT LOCKHART,
                                                               Appellee



                           From the County Court at Law
                               Navarro County, Texas
                             Trial Court No. C37638-CR


                            MEMORANDUM OPINION


       Appellant, Albert Barton Lockhart, was charged by indictment with one count of

unlawful possession of a controlled substance in a correctional facility and one count of

unlawful possession of a controlled substance in an amount less than one gram. Before

trial, Lockhart filed a motion to suppress evidence. After a hearing, the trial court granted

Lockhart’s motion to suppress and entered findings of fact and conclusions of law.

Thereafter, the State filed its notice of interlocutory appeal under article 44.01(a)(5) of the
Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(5) (West Supp.

2017). Because we cannot conclude that the trial court abused its discretion by granting

Lockhart’s motion to suppress, we affirm.

                                 I.     STANDARD OF REVIEW

         We review the trial court's ruling on a motion to suppress evidence for an abuse

of discretion, using a bifurcated standard. See Crain v. State, 315 S.W.3d 43, 48 (Tex. Crim.

App. 2010); Guzman v. State, 955 S.W.2d 85, 88-89 (Tex. Crim. App. 1997). We give “almost

total deference” to the trial court's findings of historical fact that are supported by the

record and to mixed questions of law and fact that turn on an evaluation of credibility

and demeanor.       Guzman, 955 S.W.2d at 89.       We review de novo the trial court's

determination of the law and its application of law to facts that do not turn upon an

evaluation of credibility and demeanor. Id. When the trial court has not made a finding

on a relevant fact, we imply the finding that supports the trial court's ruling, so long as it

finds some support in the record. State v. Kelly, 204 S.W.3d 808, 818-19 (Tex. Crim. App.

2006); see Moran v. State, 213 S.W.3d 917, 922 (Tex. Crim. App. 2007). We will uphold the

trial court's ruling if it is reasonably supported by the record and is correct under any

theory of law applicable to the case. State v. Dixon, 206 S.W.3d 587, 590 (Tex. Crim. App.

2006).

         When ruling on a motion to suppress, the trial judge is the sole trier of fact and

judge of the credibility of the witnesses and the weight to be given their testimony. Wiede


State v. Lockhart                                                                       Page 2
v. State, 214 S.W.3d 17, 24-25 (Tex. Crim. App. 2007). When reviewing a trial court's ruling

on a motion to suppress, we view all of the evidence in the light most favorable to the

ruling. Garcia-Cantu v. State, 253 S.W.3d 236, 241 (Tex. Crim. App. 2008).

        When a trial judge makes explicit fact findings regarding a motion to suppress, an

“appellate court [must first] determine whether the evidence (viewed in the light most

favorable to the trial court's ruling) supports these fact findings.” Kelly, 204 S.W.3d at

818. “The appellate court then reviews the trial court's legal ruling[s] de novo unless the

trial court's supported-by-the-record explicit fact findings are also dispositive of the legal

ruling.” Id.

                                         II.    ANALYSIS

        In its sole issue on appeal, the State contends that the trial court erroneously

granted suppression because it failed to consider whether Corsicana Police Officer David

Nazar had reasonable suspicion to pull over Lockhart based on the taillamp on Lockhart’s

license plate that was too dim to render the plate legible at fifty feet, in violation of section

547.322(f) of the Transportation Code. See TEX. TRANSP. CODE ANN. § 547.322(f) (West

2011). We disagree.

        In its findings of fact, the trial court noted that Officer Nazar was on duty at 2:00

a.m. on June 2, 2017. As described in his probable-cause affidavit, Officer Nazar observed

a white pickup truck that did not appear to have a license-plate taillamp. Officer Nazar

stopped the driver of the pickup truck, Lockhart, for no license-plate taillamp. At the


State v. Lockhart                                                                         Page 3
suppression hearing, Officer Nazar could not recall what direction Lockhart was driving,

nor could he remember how far away the truck was when he first observed it.

Nevertheless, Officer Nazar stated that the back license plate on Lockhart’s pickup truck

was not legible because it appeared as if there was no light illuminating the license plate.

After stopping Lockhart, Officer Nazar noticed that Lockhart’s license plate was

illuminated, but it was dim. When shown the dash-cam video from his patrol car that

demonstrated that the license plate was visible, Officer Nazar explained that the license

plate was visible due to the reflection of his headlights.

        In its conclusions of law, the trial court stated that Officer Nazar only gave

conclusory statements about the absence of a license-plate taillamp on Lockhart’s pickup

truck. Furthermore, the trial court recognized that the dash-cam video contradicted

Officer Nazar’s probable-cause affidavit, as well as his own statements at the suppression

hearing. The trial court also pointed out the uncertainty in Officer Nazar’s testimony

regarding the positioning of his patrol car and whether he was moving when he

originally saw Lockhart’s truck. And finally, the trial court stated that once Officer Nazar

noticed there was a license-plate taillamp on Lockhart’s pickup truck, the purpose of the

stop was effectuated. Therefore, given that Officer Nazar did not give additional specific,

articulable facts for the continued detention, the trial court concluded that all evidence

flowing from the continued detention should be suppressed.




State v. Lockhart                                                                     Page 4
        Despite the foregoing, the State argues on appeal that the trial court erred by

failing to consider the second requirement of section 547.322(f) of the Transportation

Code—that the license-plate taillamp be sufficient to render the plate legible at fifty feet.

Specifically, section 547.322(f) provides that: “A taillamp or a separate lamp shall be

constructed and mounted to emit a white light that: (1) illuminates the rear license plate;

and (2) makes the plate clearly legible at a distance of 50 feet from the rear.” TEX. TRANSP.

CODE ANN. § 547.322(f). A violation of the traffic code provides a valid basis for a traffic

stop. See McVickers v. State, 874 S.W.2d 662, 664 (Tex. Crim. App. 1993); see also Gracia v.

State, No. 10-14-00106-CR, 2016 Tex. App. LEXIS 7761, at *5 (Tex. App.—Houston [14th

Dist.] July 21, 2016, pet. ref’d) (mem. op., not designated for publication). Moreover, “[a]

police officer may stop a vehicle if the illumination of the license plate does not properly

illuminate the plate so that it can be seen from a distance of fifty feet.” Appleby v. State,

No. 11-17-00038-CR, 2018 Tex. App. LEXIS 1080, at *7 (Tex. App.—Eastland Feb. 8, 2018,

no pet.) (mem. op., not designated for publication) (citing Dominy-Gatz v. State, No. 05-

15-01194-CR, 2016 Tex. App. LEXIS 13423, at **20-23 (Tex. App.—Dallas Dec. 16, 2016,

pet. ref’d) (mem. op., not designated for publication)).

        A review of the trial court’s findings of fact and conclusions of law does not reveal

an explicit finding as to the second requirement of section 547.322(f) of the Transportation

Code—that the license-plate taillamp must be legible from fifty feet. See TEX. TRANSP.

CODE ANN. § 547.322(f). However, the trial court did indicate that: (1) Officer Nazar only


State v. Lockhart                                                                      Page 5
gave conclusory statements that there was no license-plate taillamp on the truck; (2)

Officer Nazar’s statements on the dashcam video contradicted his probable-cause

affidavit and his testimony at the suppression hearing; and (3) there was no further

specific, articulable facts for the continued detention based on the absence of a license-

plate taillamp. Ostensibly, this case turned on the trial court’s evaluation of the credibility

and demeanor of Officer Nazar—something to which we afford “almost total deference.”

See Guzman, 955 S.W.2d at 89.

        Furthermore, as noted above, we review the evidence in the light most favorable

to the trial court’s ruling, and if the trial court’s ruling is correct on any theory of law

applicable to the case, we must sustain the ruling. See Kelly, 204 S.W.3d at 818; see also

Dixon, 206 S.W.3d at 590. And more importantly, when the trial court has not made a

finding on a relevant fact, such as the legibility of the license-plate taillamp from fifty feet,

we imply the finding that supports the trial court’s ruling, so long as it finds some support

in the record. See Moran, 213 S.W.3d at 922; see also Kelly, 204 S.W.3d at 818-19.

        Therefore, in light of the trial court’s findings, as well as Officer Nazar’s admission

that the license plate was illuminated and the trial court’s ultimate decision to suppress

the complained-of evidence, we conclude that the record supports an implication that the

trial court determined that Lockhart’s license-plate taillamp was legible at fifty feet and,

thus, did not violate section 547.322(f) of the Transportation Code. See TEX. TRANSP. CODE

ANN. § 547.322(f); see also Moran, 213 S.W.3d at 922; Kelly, 204 S.W.3d at 818-19. And


State v. Lockhart                                                                         Page 6
viewing the evidence in the light most favorable to the trial court’s ruling, we cannot say

that the trial court abused its discretion by granting suppression in this case. See Crain,
315 S.W.3d at 48; see also Garcia-Cantu, 253 S.W.3d at 241; Guzman, 955 S.W.2d 85, 88-89.

Accordingly, we overrule the State’s sole issue on appeal.

                                      III.   CONCLUSION

         Having overruled the State’s sole issue on appeal, we affirm the order of the trial

court.




                                                  AL SCOGGINS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed September 26, 2018
Do Not Publish
[CRPM]




State v. Lockhart                                                                     Page 7